FILED
                            NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-30263

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05148-RBL

  v.
                                                 MEMORANDUM*
JUAN REYES-CASTANEDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Juan Reyes-Castaneda appeals from the district court’s judgment and

challenges his guilty-plea conviction and 29-month and 1-week sentence for two

counts of unlawful entry by eluding examination and inspection by immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officers, in violation of 8 U.S.C. § 1325(a)(2). Pursuant to Anders v. California,

386 U.S. 738 (1967), Reyes-Castaneda’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Reyes-Castaneda the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Reyes-Castaneda’s

conviction. We accordingly affirm Reyes-Castaneda’s conviction.

      Because Reyes-Castaneda completed his sentence during the pendency of

this appeal, we dismiss Reyes-Castaneda’s challenge to his sentence as moot. See

United States v. Tapia-Martinez, 361 F.3d 535, 537 (9th Cir. 2004).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   09-30263